Nichols, Chief Justice.
This is an appeal from a judgment finding the appellant to be an habitual violator under the motor vehicle statutes and revoking the appellant’s driver’s license for a five-year period. Two of the three convictions relied upon for such license revocation occurred prior to the enactment of the Act of 1972 (Ga. L. 1972, p. 1086; Code Ann. § 92A-455 et seq.).
In Johnston v. State, 236 Ga. 370 (1976), the contentions made by the appellant here were held to be without merit and the judgment of the trial court in this case must be affirmed.

Judgment affirmed.


All the Justices concur.